 NIPPONDENSO MFG U S A545Nippondenso Manufacturing U.S.A., Inc. and Inter-national Union, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica, UAW. Case 7-CA-28070August 23, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn February 27, 1989, Administrative LawJudge Richard H Beddow, Jr issued the attacheddecision The General Counsel filed exceptions anda supporting brief, and the Respondent filed an an-swenng brief and a letter The judge recommendeddismissal of the complaint alleging that the Re-spondent had violated Section 8(a)(1) of the Act onthe ground that the complaint allegations were notsupported by a closely related pending chargeThereafter, the Board issued its decision in Nick-les Bakery of Indiana, Inc , 296 NLRB 927 (1989)On January 29, 1990, the Board issued a notice toshow cause why the complaint should not be dis-missed under Nickles Bakery on the ground that theunderlying unfair labor practice charge is insuffi-cient to support the allegations of the complaintThe General Counsel and the Respondent filed re-sponses to the Notice to Show CauseNickles Bakery held that the preprinted wordingat the bottom of the Board's unfair labor practicecharge form stating that "[b]y the above and otheracts, the above-named employer has mterferedwith, restrained, and coerced employees in the ex-ercise of the nghts guaranteed [them] in Section 7of the Act" may not be relied on to support moreparticularized 8(a)(1) complaint allegations (296NLRB 927) Instead there must be a showing offactual relatedness between the specific charge alle-gations and the 8(a)(1) allegations of the complaintWe find that, under Nickles, the complaint must bedismissed because the charge does not bear a suffi-ciently close relationslup to the complaint allega-tionsThe only charge on file at the time the complaintissued' alleged that "[o]n or about 4/26/88, theCompany discharged an employee (Leslie Stone)"in violation of Section 8(a)(3), that "[o]n 2/25/88,the Company was notified, by letter, [Stone] was a' A previous charge had been filed by the Union March 24, 1988, andlater withdrawn April 19 That charge alleged that the Respondent hadviolated Sec 8(a)(1) on March 17 by Supervisor Tom Williams' instruc-tion to employee George Johnson to remove a pocket protector contain-ing the union logo while permitting others to wear pocket protectorswithout the logo, and on March 21 by Supervisor Charlie Jenkins' re-moval of union literature from an employee bulletin board The chargealso stated that employees George Johnson and Steve Applegate were In-volved in both of the incidents allegedmember of the In-Plant Organizing Committee",and, as set forth in the prepnnted language at thebottom of the charge form, that the Respondentviolated Section 8(a)(1) "[b]y the above and otheracts " The complaint alleged the followingviolations of Section 8(a)(1) (1) from January 13 toApril 14, 1988, Supervisor Jim Boehmer orally pro-mulgated and enforced a rule prohibiting the wear-ing of buttons other than those issued by the Re-spondent, (2) in February 1988, Supervisors CharlieJenkins and Tom Williams engaged in disparatetreatment of union activity by the promulgationand enforcement of a rule prohibiting the postingof literature, (3) between April 26 and March 14,1988, Williams promulgated and enforced a ban onthe wearing of union buttons and pocket protec-tors, (4) during the same penod, Williams dispar-ately applied the union insignia ban, (5) on March29, 1988, Supervisor Steve Domaiewski promulgat-ed and enforced the union insignia ban, and (6) inApril 1988, Jenkins disparately applied the litera-ture-posting rule to union literature The complaintcontains no allegation concerning Leslie StoneIn Nickles, the Board stated that, to determinewhether a charge adequately supports a complaintallegation, it would consider (1) whether thecharge and complaint allegations involve the samelegal theory, and (2) whether they arise from thesame factual circumstances The Board also statedthat it may look at whether a respondent wouldraise similar defenses to both allegations Id at 928Applying these principles to the allegations setforth above, we find that the General Counsel hasnot established a factual nexus between the allega-tions in the charge, which pertain only to the dis-charge of employee Leslie Stone and her union or-ganizing activity, and those set forth in the com-plaint, which allege only general 8(a)(1) interfer-ence with distnbution of union literature and thewearing of union insigniaThe General Counsel contends that the two setsof allegations involve the same legal theory be-cause the Respondent's enforcement of allegedlyoverly broad no-solicitation and no-distributionrules, as well as the Stone discharge, are discrimi-natory acts against employees "during, and inorder to quell, a union campaign" We, however,find insufficient justification for finding the allega-tions closely related based on legal theory aloneThe General Counsel further contends that boththe charge and the complaint arise from the samecircumstances and sequence of events Accordingto the General Counsel, it was Stone's activities asa union in-plant organizer that "helped trigger" thepromulgation of the allegedly overbroad no-solici-tation and no-distribution rules It appears from the299 NLRB No 83 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDface of the charge and the complaint, however,that, apart from their relationship to the same orga-nizing campaign, the allegations in the charge andthose set forth in the complaint arise from differentfactual circumstances. There is no contention, forexample, that Stone was disciplined for having en-gaged in the types of protected activity that thecomplaint alleges to violate Section 8(a)(1). Finally,despite the General Counsel's contention to thecontrary, because no sufficient factual or legalnexus has been established to link the the chargeand complaint allegations, it cannot be said that theRespondent would raise similar defenses.Accordingly, we agree with the judge that thecomplaint allegations are unsupported by thecharge, and we shall dismiss the complaint.ORDERThe complaint is dismissed.CHAIRMAN STEPHENS, concurring.I agree with my colleagues that the complaintshould be dismissed, but I do so based on my par-tial dissent in Redd-I, Inc., 290 NLRB 115 (1988).The Union filed its original charge in this caseMarch 31, 1988, alleging a violation of Section8(a)(1) by interference with employee distributionof union literature and display of union parapherna-lia. The Union thereafter withdrew that charge,and, when it subsequently filed its 8(a)(3) chargerelating to Stone's discharge, it did not reallege anyof the 8(a)(1) violations from the original charge.In these circumstances, I find that the withdrawalof the original charge would reasonably have ledthe Respondent to believe that it would no longerbe called on to defend against the allegations inthat charge. The withdrawal, therefore, might haveinduced the Respondent not to preserve evidencegenerally relevant to the literature/paraphernalia-interference allegations. Thus, as in the underlyingcharge on file in REDD-I, the charge concerningStone's discharge did not constitute timely noticeconcerning the allegations set forth in the com-plaint.1 I, therefore, join in dismissing the com-plaint.'I thus find it unnecessary to pass on whether the charge and com-plaint allegations are "closely related."Linda Rabin, Esq., for the General Counsel.John S Schauer, Esq., of Chicago, Illinios, for the Re-spondent.Gary Klein, of Battle. Creek, Michigan, for the ChargingParty.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW, JR., Administrative Law Judge.This matter was heard in Battle Creek, Michigan, on Oc-tober 13 and 14, and in Kalamazoo, Michigan, on No-vember 16, 1988. Subsequent to an extension of the filingdate, briefs were filed by the General Counsel and Re-spondent. The proceeding is based on a charge filed May10, 1988,1 by International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, Local Union No. 70, UAW. The Regional Di-rector's complaint dated June 9, as subsequently amend-ed, alleges that Respondent Nippondenso Manufacturing,U.S.A, Inc., of Battle Creek, Michigan, on various datesbetween January 1 and April 13, violated Section 8(a)(1)of the National Labor Relations Act by promulgatingand discriminatorily enforcing a rule forbidding thewearing of any written insignia, pins, and like parapher-nalia by employees and by discriminatorily applying itsposting and litter rules so as to inhibit the distribution ofunion-related literature.On a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACTI. JURISDICTIONRespondent is engaged in the manufacture, distribu-tion, and sale of heating and cooling units for automo-biles. It annually ships goods valued in excess of $50,000from its Battle Creek location to points outside Michiganand it admits that at all times material it has been an em-ployer engaged in operations affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. Italso admits that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II. RELATIONSHIP OF THE CHARGE AND THECOMPLAINTOn brief the Respondent renews its motion to dismissall the remaining allegations, paragraphs 9(b) through (g)of the complaint. It argues that the allegations of thecomplaint are not closely related to the pending charge,citing Red Food Store, 252 NLRB 116 (1980), and thatany amendment to the complaint at the time of the hear-ing would be beyond the 10(b) limitation period.The Union's charge, filed May 10, described the basisfor the charge as the discharge of employee Leslie Stone,an employee that had been identified to the Respondentas a member of the in-plant organizing committee. TheRegional Director's complaint, issued June 9, did notallege an illegal discharge, however, it did list various al-legations of illegal conduct pertaining to enployees wear-ing of union paraphernalia and posting union literature,all of which occurred within the first 4 months of theyear.1 All following dates will be in 1988 unless otherwise indicated. NIPPONDENSO MFG U S A547Previously, on March 31, the Union had filed a chargein Case 7-CA-27930 pertaining to the actions of supervi-sors in removing union literature and requiring employ-ees to remove union paraphernalia No settlement wasreached However, pnor to the issuance of any com-plaint the Respondent was notified on April 22, by theActing Regional Director that the charge had been with-drawn with his approval The Union's request in thisregard was dated April 19 and stated it was due to prob-lems beyond its control with witnesses and it also statedthat it would be reified at a later dateBy letter of June 7, a Board agent wrote to Respond-ent's counsel requesting various company records rela-tive to Stone The letter also noted that matters relatedto company limitations on union buttons and literaturehad been brought to her attention Counsel repliedpromptly by letter of June 9 and stated he would complyregarding information related to Stone's termination"which is the only subject of this charge" and noted thatit would not be appropnate to review matters unrelatedto the terminationAs noted, a complaint was issued in June which essen-tially described matters relative to the charge that hadbeen withdrawn but otherwise omitted any allegation re-garding Stone's termination, the subject of the pendingcharge Nothing was stated to indicate that the Unionhad refiled its earlier charges or that the Regional Direc-tor was reopening the earlier proceedingAt the hearing, the General Counsel made no motionsrelative to amendments concerning the paraphernalia andliterature matters and, accordingly, the Board is not pre-sented with a 10(b) time limitation issue Rather, thequestion turns on the propriety of the Regional Direc-tor's inclusion of allegations that appear to be derivedfrom matters that arguably are only indirectly related tothe charge when it also appears that such allegations aretotally derived from an earlier charge that was with-drawn by the Charging Party and otherwise was not spe-cifically renewed by either the Charging Party or theRegional DirectorAs noted by the Board in Flatbush Manor Care Center,287 NLRB 457 (1987), a charge is not a pleading anddoes not require the specificity of a pleading The com-plaint is not restricted to the precise allegations of thecharge, and it may allege any matter closely related to orgrowing out of the charged conduct or related to thecontroversy which produced the charge Flex Plastics,262 NLR8 651, 652 (1982) Here, the General Counselalso asserts some reliance on the prepnnted language onthe charge which also alleges that "By the above andother acts, the above-named Employer has interferedwith, restrained, and coerced employees in the exerciseof nghts guaranteed in Section 7 of the Act"No charge or allegation concerning the discharge ofLeslie Stone was pursued at the hearing Evidence wasintroduced, however, which indicated that she was iden-tified to management as a member of the in-plant unioncommittee, that she had distributed literature (but hadnot been involved in wearing union paraphernalia), andthat she observed from a distance that a supervisor tookdown a piece of union literature that she had posted (itwas shown that the supervisor did not know who hadput it up or that she had seen him take,it down)The General Counsel takes the position that the allega-tions are "closely related" relying on the Board's deci-sion in Redd-I, Inc , 290 NLRB 1115 (1988), which statesthat the decision in Winer Motors, 265 NLRB 1457(1982), and Ducane Heating Corp, 273 NLRB 1389(1985), do not apply "because neither case involved anattempt to add closely related allegations to a pendingcharge Rather, each involved an attempt to reinstate thedead allegations themselves without reference to anyother pending timely charge"A review of the record shows that the allegation ofthe first charge relates to several real, but somewhatminimal, generalized violations of employee's Section 7rights that are peripherally related to the subject ofStone's discharge, an allegation which was not found tobe a viable charge, sufficient to support an allegation in acomplaintIn Redd-I, Inc , supra, the Board distinguishes betweenreinstatement of charges discussed by the Regional Di-rector and those withdrawn by the Charging Party andstates that the Board and the courts have traditionallyfound that withdrawn charges ceased to exist on with-drawal, so there is no reason even to acknowledge awithdrawn charge when applying the "closely related"test to a later timely charge covering the same mattersOn the other hand, as noted by the Board in ClarkEquipment Co, 278 NLRB 498 (1986), the preferred pro-cedure consistent with the guidelines set forth in the Ca-sehandling Manual Section 10064 5 applicable to situa-tions where the allegations of the charge are too narrow,would be to seek an amendment from the ChargingParty and, if an amendment is not filed, the case shouldbe reappraised in this light and any complaint issuedshould cover only matters related to the specifications ofthe chargeWhile the General Counsel has a great deal of discre-tion to reinstate charges, even outside the 10(b) limitationperiod, as a matter of procedure it should overtly mani-fest its exercise of this discretion and thereby properlynotify the parties of the true status of the proceeding byalerting them to the proposition that previously with-drawn charges are no longer to be considered to havebeen disposed ofHere, the allegations of the complaint relate only to8(a)(1) violations that at least with respect to the distri-bution of literature, peripherally, relates to a contempo-raneous unfair labor practice related to the 8(a)(3) con-duct alleged in the charge The sole allegation of thecharge, however, is not a matter set forth as an allega-tion in the complaint that was issued Although the al-leged discnnunatee in the unpursued termination allega-tion was a witness to the alleged 8(a)(1) removal ofunion literature, the earlier withdrawn charge on thismatter specifically identified two other individuals asbeing involved Both of these witnesses testified to thiseffect at the hearing and it accordingly seems apparentthat the allegation in the complaint was not closely relat-ed to the charge involving Stone but was derivative ofthe specific charges previously withdrawn 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnder these circumstances, I find that there is no dis-cernible connection between the employee's terminationas alleged in the charge and the Employer's removal ofliterature and union paraphernalia as alleged in the com-plaint and conclude that the 8(a)(1) allegations m thecomplaint are not closely related to the controversy thatproduced the chargeIn this instance, I find that the demonstrated failure tofollow guidelines needlessly encumbered the prompt andeffective resolution of the controversy Otherwise, I findno overriding reason to minimize or disregard the failureto follow the Casehandlmg Manual and I conclude thatunder these circumstances it is not shown that the factualand legal allegations of the complaint and the charge areclosely related in a manner consistent with the decisionof the Board in Redd-I, Inc , supra (see also the recentdecision of the court in G W Galloway Co v NLRB,856 F 2d 275 (1988)) Accordingly, I further concludethat the Respondent has shown good cause for dismissalof the complaint as requested in its motionCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 The Union is a labor organization uithm the mean-ing of Section 2(5) of the Act3 The unfair labor practice alleged in the complaint isnot closely related to any viable, timely filed chargeOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe complaint is dismissed in its entirety2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses